Citation Nr: 9916575	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for vitiligo.

2.  Entitlement to service connection for fainting spells.


REPRESENTATION

Appellant represented by:	L. C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from November 1989 to March 
1994.  

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which denied, in pertinent part, service 
connection for vitiligo and found that a claim for service 
connection for fainting spells was not well-grounded.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for favorable resolution.  


REMAND

In an April 1997 decision, the Board determined that the 
veteran's service connection claims were not well grounded.  

In an order dated September 2, 1998, the United States Court 
of Veterans Appeals granted a joint motion for remand and for 
stay of proceedings.  Pursuant to that order, the April 15, 
1997 Board decision was vacated and additional development 
was ordered.  In a letter dated March 12, 1999, the Board 
notified the veteran's representative that the Board had 
obtained additional evidence since issuance of the most 
recent statement of the case (issued in August 1995).  In 
accordance with Thurber v. Brown, 5 Vet. App. 119, 126 
(1993), the Board provided the veteran with a list of 
evidence that it had developed or obtained for consideration 
and a brief statement of the reliance that the Board proposed 
to place on it.  The veteran and her representative were 
invited to submit any additional evidence or argument within 
60 days of the date of the letter from the Board.  

The veteran's representative has submitted additional 
pertinent evidence and argument.  The items submitted were 
received at the Board on May 11, 1999, as shown by date 
stamp.  As such, these items are timely received and must be 
considered.  However, neither the veteran nor the 
representative who presented this evidence has asked that 
initial RO consideration of this evidence be waived.  See 
38 C.F.R. § 20.1304(c) (1998).  The Board will therefore 
remand this case pursuant to § 20.1304(c).

For the above reasons, the Board finds that a REMAND is 
warranted for the following actions:

1.  The RO should consider all evidence 
pertinent to the issues on appeal that 
has been associated with the claims file 
since the most recent statement of the 
case (August 1995).

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

3.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.  

No action is required of the veteran until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









